In an action to recover damages for fraud, arising out of an alleged conspiracy between defendants whereby plaintiff was deprived of his rights to compensation under the Longshoremen’s and Harbor Workers’ Compensation Act (U. S. Code, tit. 33, § 981 et seq.), defendant Bethlehem Steel Company appeals from an order of the Supreme Court, Kings County, entered March 25, 1959, denying its motion to dismiss the complaint pursuant to subdivision 1 of rule 107 of the Rules of Civil Practice on the ground that the court has no jurisdiction of the subject of the action. Order affirmed, with $10 costs and disbursements. No opinion. No question other than the one relating to the jurisdiction of the subject matter has been considered or decided. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur. [18 Misc 2d 154.]